         Case 3:17-cv-00126-DJS Document 104 Filed 11/10/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 GORSS MOTELS, INC., individually and as          )
 the representative of a class of similarly-      )
 situated persons,                                )
                                                  )
                        Plaintiff,                )   Case No. 3:17-cv-00126-(DJS)
                v.                                )
                                                  )
 THE ERIC RYAN CORPORATION, a                     )
 Pennsylvania corporation,                        )
                                                  )
                        Defendant.                )

                     JOINT STIPULATION OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), Plaintiff, GORSS MOTELS, INC., and

Defendant, THE ERIC RYAN CORPORATION, through their undersigned attorneys, hereby

dismiss this action with prejudice, each side to bear its own costs and fees.

Plaintiff, GORSS MOTELS, INC.:

 /s/ Ryan M. Kelly                                     /s/ Aytan Y. Bellin
 Ryan M. Kelly (ct 30230)                             Aytan Y. Bellin (ct 28454)
 ANDERSON + WANCA                                     BELLIN & ASSOCIATES
 3701 Algonquin Road, Suite 500                       85 Miles Avenue
 Rolling Meadows, IL 60008                            White Plains, NY 10606
 rkelly@andersonwanca.com                             Telephone: 914/345-5345
                                                      aytan.bellin@bellinlaw.com

 Defendant, THE ERIC RYAN
 CORPORATION:

  /s/Jonathan M. Shapiro (with permission)            /s/Christopher A. Cafardi (with permission)
 Jonathan M. Shapiro                                  Christopher A. Cafardi (pro hac vice)
 SHAPIRO LAW OFFICE LLC                               CAFARDI FERGUSON WYRICK WEIS
 32 Washington Street                                 + STOTLER LLC
 Middletown, CT 06457                                 2605 Nicholson Road, Suite 2201
 jshapiro@shapirolawofficesct.com                     Sewickley, PA 15143
                                                      ccafardi@cfwws.com
         Case 3:17-cv-00126-DJS Document 104 Filed 11/10/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, I electronically filed the foregoing Joint

Stipulation of Voluntary Dismissal with the Clerk of the Court using the CM/ECF system which

will send notification of such filings to all counsel of record.



                                                       s/ Ryan M. Kelly
